Case 7:21-cr-00113-UA Document 28 Filed 03/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     -X


 UNITED STATES OF AMERICA,                                         CONSENT TO PROCEED BY
                                                                   VTOEO OR TELE CONFERENCE
                        -against-
                                                                   7:2l-cr"113-

Sabrina Keitt
                        Defend ant(s).
                                                     -X



Defendant Sabrina Keitt hereby voluntarily consents to participate in the following proceeding
via ^ videoconferencing or Kl teleconferencing;


D Initial Appearance Before a Judicial Officer

         Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

D Guilty Plea/Change of Plea Hearing

Q Bail/Detention Hearing

D Conference Before a Judicial Officer - Assignment of Counsel



                                                                              c, \J^
 /s-/ S^^ fc^+1-                                              \?
Defendant's Signature                               Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

   ^A&MN/S I<-£|T
   <<"
                                                     -^o>^^ A . \/ l
Print Defendant's Name                              Print Counsel's Name



This proceeding was conducted by reliable video or telgphoHe cQnferencing^technology.
                                                                      •-•y.




 ^\\^[^\                                                                                        ~\ "



Date                                                U. 9f. DT&tric:;! Ju'cfge/pf. S .Magistrate Judg^
                                                                              <.
